Fill in this information to identify the case:

Debtor 1                 MICHAEL MILBRODT

Debtor 2                 MILBRODT DEBRA
(Spouse, if filing)

United States Bankruptcy Court for the :MIDDLE                       District of   PENNSYLVANIA
                                                                                   (State)

Case number              19-03539




Official Form 410S1

Notice of Mortgage Payment Change                                                                                                               12/15

If the debtor’s plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the
debtor’s principal residence, you must use this form to give notice of any changes in the installment payment amount. File this form
as a supplement to your proof of claim at least 21 days before the new payment amount is due. See Bankruptcy Rule 3002.1.



       Name of creditor: U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE,                  Court claim no. (if known): 5
       SUCCESSOR IN INTEREST TO BANK ONE, NATIONAL ASSOCIATION, AS
       TRUSTEE FOR CSFB MORTGAGE-BACKED PASS-THROUGH
       CERTIFICATES, SERIES 2002-29


                                                                                             Date of payment change: Must be
                                                                                             at least 21 days after date of this
                                                                                             notice

  Last 4 digits of any number you use to
  identify the debtor’s account: 5851                                                        New total payment:
                                                                                                                                       Forbearance
                                                                                             Principal, interest, and escrow, if any




  Part 1:         Escrow Account Payment Adjustment


  1.    Will there be a change in the debtor’s escrow account payment?
        ❑    No
        ❑    Yes. Attach a copy of the escrow account statement prepared in a form consistent with applicable nonbankruptcy law. Describe
                  the basis for the change. If a statement is not attached, explain why:


                      Current escrow payment: $                                          New escrow payment:              $


  Part 2:         Mortgage Payment Adjustment

  2.    Will the debtor’s principal and interest payment change based on an adjustment to the interest rate on the debtor's
        variable-rate account?
        ❑    No
        ❑    Yes. Attach a copy of the rate change notice prepared in a form consistent with applicable nonbankruptcy law. If a notice is not
                  attached, explain why:


                      Current interest rate:                       %                     New interest rate:                            %

                      Current principal and interest payment: $                       New principal and interest payment: $




          Case 5:19-bk-03539-RNO                      Doc Filed 06/17/20 Entered 06/17/20 13:58:16                                         Desc
                                                      Main Document   Page 1 of 4
  Part 3:           Other Payment Change

  3.    Will there be a change in the debtor’s mortgage payment for a reason not listed above?
        ❑ No
       Yes. Attach a copy of any documents describing the basis for the change, such as a repayment plan or loan modification agreement.
 (Court approval may be required before the payment change can take effect.)

                     Reason for change:   Notice of forbearance arrangement based on debtor's request (COVID19)
                     Current mortgage payment: $                                                 New mortgage payment: $

  Part 4:           Sign Here


  The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and
  telephone number.
  Check the appropriate box.

        ❑   I am the creditor.

        I am the creditor’s authorized agent.


  I declare under penalty of perjury that the information provided in this claim is true and correct to the best of my
  knowledge, information, and reasonable belief.



   /s/ John Schlotter
        Signature
                                                                  Date    6/16/2020




  Print:               John Schlotter                                                               Title   Authorized Agent
                       First Name                   Middle Name          Last Name



  Company              Mccalla Raymer Leibert Pierce,
                       LLC

  Address             1544 Old Alabama Road
                       Number              Street

                       Roswell, GA 30040
                       City                                              State        ZIP Code



  Contact phone 678-281-6453                              Email John.Schlotter@mccalla.com




The use of Official Form 410S1 and of the electronic filing method for a Notice of Payment Change is being
used to provide interested parties with notice of the forbearance arrangement, detailed below. It is only
being used due to limitations on existing functionality available to limited users within the Courts’ CMECF
systems. The use of this form in no way implies that a payment change is occurring or has occurred on
the account. This filing does not imply that the provisions of FRBP 3002.1 apply to this filing, nor does the
Servicer\Creditor consent to the application of any provisions of FRBP 3002.1 to this filing.




          Case 5:19-bk-03539-RNO                            Doc Filed 06/17/20 Entered 06/17/20 13:58:16                        Desc
                                                            Main Document   Page 2 of 4
                               NOTICE OF TEMPORARY FORBEARANCE




Effective Date of Forbearance:                               4/1/2020
Number of monthly payments in Forbearance                    3




U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE, SUCCESSOR IN INTEREST TO BANK ONE,
NATIONAL ASSOCIATION, AS TRUSTEE FOR CSFB MORTGAGE-BACKED PASS-THROUGH
CERTIFICATES, SERIES 2002-29 (“Creditor”) hereby provides notice that due to a recent financial hardship
resulting directly or indirectly from the COVID-19 emergency, the Debtor has requested, and Creditor has
provided a temporary suspension of mortgage payments. This short-term relief is consistent with the COVID-19
relief available under the Coronavirus Aid, Relief, and Economic Security (CARES) Act.


During this short-term relief, all terms and provisions of the mortgage note and security instrument, other than
the payment obligations, will remain in full force and effect unless otherwise adjusted by this court or through a
loan modification. If full or partial payments continue to be received during the forbearance period, Creditor will
apply such payment(s) pursuant to standard operating procedures.


During the forbearance period and up to an including the time when that period ends, Creditor will work with the
Debtor, the Debtor’s attorney (if applicable) and the bankruptcy trustee on how to address the suspended payments
in the long-term, including obtaining any necessary court consent and approval. NOTE: This Temporary
Forbearance does not forgive any indebtedness; it only temporarily suspends the date that such indebtedness must
be paid.


This Notice does not constitute an amendment or modification to the Debtor’s plan of reorganization, does not
create a repayment plan, and does not relieve the Debtor of the responsibility to amend or modify the plan of
reorganization to reflect the forbearance arrangement, if required.


If the Debtor desires to modify the length of the forbearance period or make arrangements to care for the
forbearance period arrears, Creditor asks the Debtor or Counsel for the Debtor make those requests through
Creditor’s Loss Mitigation Team at (877) 496-3138.




      Case 5:19-bk-03539-RNO          Doc Filed 06/17/20 Entered 06/17/20 13:58:16                 Desc
                                      Main Document   Page 3 of 4
                                          CERTIFICATE OF SERVICE


       I certify that a true and accurate copy of the foregoing Notice of Debtor’s Request for Temporary

Forbearance was served upon the following parties in the following fashion on this 16th day of June, 2020:


 MICHAEL MILBRODT                                                                (Served via US Mail)
 MILBRODT DEBRA
 94 BEAVER ST, NOXEN, PA 18636


 TULLIO DELUCA                                                          (Served via ECF Notification)
 381 N. 9TH AVENUE, SCRANTON, PA 18504


 CHARLES J DEHART III TRUSTEE                                           (Served via ECF Notification)
 8125 ADAMS DRIVE, SUITE A, HUMMELSTOWN, PA 17036




 Date: 6/17/2020                                        By: /s/ John Schlotter
                                                          John Schlotter




      Case 5:19-bk-03539-RNO        Doc Filed 06/17/20 Entered 06/17/20 13:58:16               Desc
                                    Main Document   Page 4 of 4
